DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2, 4, 6-9, 11, 13-16, 18, and 20-21 are amended while claims 1, 3, 10, 17, and 22-23 are cancelled and claims 24 and 25 are newly added. Claims 2, 4-9, 11-16, 18-21, and 24-25 filed on 6/28/22 are pending. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2, 4-9, 11-16, 18-21, and 24-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 2, 4-8, and 24-25 are directed to a method, claims 9 and 11-15 are drawn to a non-transitory computer readable medium, and claims 16 and 18-21 are drawn to a system, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 2, 9, and 16 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity or a mental process, or advertising in mapping services, in this case. The independent claims recite the following limitations which fall under commercial or legal interactions, or a mental process: 
determining… a current [[view ]]location associated with a user of the mobile device;
obtaining… a first image that corresponds to the current [[view ]]location associated with the user…;
providing… the first image for display to the user;
identifying… a plurality of regions in the first image, each region depicting a respective object that was identified… and each region having selected based on a determination that the respective object depicted in the region matches at least one of a plurality of pre-defined objects that are each associated with a respective target entity;
… each interactive link located at a different one of the  plurality of regions in the first image so as to permit the user to interact with one of the plurality of interactive links in each of the plurality of regions;
receiving… an indication of a user interaction with a first interactive link of the plurality of interactive links in a first region of the plurality of regions of the first image; 
in response to receiving the indication of the user interaction with the first interactive
link in the first region of the first image… to access a resource of the respective target entity associated with the object depicted in the first region. 
According to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Clearly, advertising falls under sales activities or behaviors, therefore commercial or legal interactions. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
According to the MPEP 2106.04(a)(2): “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea… Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Examples of mental processes, according to the MPEP 2106.04(a)(2), include: a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Here, the claims merely are merely comparing income and expenditure data, which is similar to comparing and identifying image data. This is analogous to data analysis, and therefore recites a mental process. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of advertising in mapping services using generally recited computer elements such as a mobile device, processing devices, storage devices, using a computer vision technique, and generality a plurality of interactive links. These additional elements of a mobile device, processing devices, storage devices, using a computer vision technique, and generality a plurality of interactive links in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the advertising in mapping services. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping of Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a mobile device, processing devices, storage devices, using a computer vision technique, and generality a plurality of interactive links to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 3, 10, and 17, the claims are directed to limitations which serve to limit by having a bidding process. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4, 11, and 18, the claims are directed to limitations which serve to limit by having a car or building. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 5, 12, and 19, the claims are directed to limitations which serve to limit by a street view image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 6, 13, and 20, the claim is directed to limitations which serve to limit by being in a different portion of an image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 7, 14, and 21, the claims are directed to limitations which serve to limit by different interactive links. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8 and 15, the claims are directed to limitations which serve to limit by different instances of a logo. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 22, the claim is directed to limitations which serve to limit by a bid on the second image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 23, the claim is directed to limitations which serve to limit by a logo similar to a second image. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of advertising in mapping, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2, 4-9, 11-16, 18-21, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, independent claims 2, 9, and 16 as well as dependent claim 24 disclose the term “computer vision technique” is nowhere to be found in the Specification. Independent claims 2, 9, and 16 recite: “ identifying, by the mobile device, a plurality of regions in the first image, each region depicting a respective object that was identified using a computer vision technique, and each region having been selected based on a determination that the respective object depicted in the region matches at least one of a plurality of pre-defined objects that are each associated with a respective target entity.” Dependent claim 24 recites: “wherein the computer-vision technique used for identifying the respective object depicted in each of the plurality of regions of the first image comprises identifying a point of interest in the first image and generating a group of local features surrounding the point of interest.”
The closest term or terms that is found in the Specification is in [0034] talking about identifying each region and computer vision is detailed here: “The image file is analyzed to identify local features (204). Local features are portions or sections of the image file that are visually distinguishable. The detection of local features consists of two steps: interest point detection and feature generation. Interest point detection addresses the problem of finding visually salient, yet stable, points on images (e.g., the edge and corner of an object, etc.). Common algorithms include the Difference of Gaussian (DoG) approach, or the Laplacian of Gaussian (LoG) approach, which are described in C. Schmid, R. Mohrand and C. Bauckhage, Evaluation of Interest Point Detectors, Int’l Journal of Computer Vision, 37(2), 151-172, 2000 (http://perception.inrialpes.fr/Publications/2000/SMBO00), which is incorporated herein by reference in its entirety. Once an interest point is detected, the second step, generally, is to generate features around the interest point. An exemplary approach to generating features around the interest point includes an orientation histogram. Upon identification of one or more of the local features, the group of local features, also referred to as the region of interest, can be compared with stored images (e.g., within the image database 114). For example, a coffee shop logo can be identified from the coffee shop sign. The image database 114 may contain images that advertisers have selected, or bid on, to associate with one or more ads. In other implementations, an advertiser could have bid upon a region of interest within the image file.”
As one can see above, the International Journal of Computer Vision is a publishing company, and that is the closest recitation to “computer vision technique” found in the Specification. Although identifying points of interest and regions are disclosed using different techniques mentioned above (for example, interest point detection and feature generation), computer vision techniques are not hereby disclosed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9. 	Claims 2, 4-5, 9, 11-12, 16, 18-19, and 24-25 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimchi (2006/0241859) in view of McMaster et al (2009/0083815). 
Re Claims 2, 9, 16: Kimchi discloses comprising: 
one or more processing devices (see [0042] processor); 
and one or more storage devices storing instructions that are executable by the one or more processing devices to perform operations comprising (see [0044] magnetic storage devices):
determining, by a mobile device, a current [[view ]]location associated with a user of the mobile device (see [0009] discloses current viewing);
obtaining, by the mobile device, a first image that corresponds to the current [[view ]]location associated with the user of the mobile device (see [0131] discloses going from scene to scene even within image, [0067] discloses viewing current data, [0092] discloses viewing in its current format);
providing, by the mobile device, the first image for display to the user (see [0062] discloses display data images).
However, Kimchi fails to disclose the identifying a plurality of regions and interactive links. Meanwhile, McMaster discloses:
identifying, by the mobile device, a plurality of regions in the first image, each region     depicting a respective object that was identified using a computer vision technique, and each region having been selected based on a determination that the respective object depicted in     the region matches at least one of a plurality of pre-defined objects that are each associated with a respective target entity (see [0043] icon matching corresponding to object on screen);
generating, by the mobile device, a plurality of interactive links, each interactive link         located at a different one of the plurality of regions in the first image so as to permit the user to interact with one of the plurality of interactive links in each of the plurality of regions(see [0033] generating dynamic interactive links);
receiving, by the mobile device, an indication of a user interaction with a first interactive link of the plurality of interactive links in a first region of the plurality of regions of the first 
image (see [0048] user to conveniently access interactive links, [0053] user attempting to access an interactive link has missed target as result of movement of object or camera); 
in response to receiving the indication of the user interaction with the first interactive     link in the first region of the first image, causing an application on the mobile device to access a resource of the respective target entity associated with the object depicted in the first region (see [0078] runs a particular application after clicking link).
	From the teaching of McMaster, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with McMaster’s disclosure of interactive links in order for “… interactive maps linking tracked objects… (see McMaster Abstract).” 
Re Claims 4, 11, 18: Kimchi discloses wherein the respective object depicted in the first region of the first image is a car or a building (see [0052] discloses a building).
Re Claims 5, 12, 19: Kimchi discloses wherein the image comprises a street-view image (see [0071] discloses street view). 
Re Claim 24: Kimchi discloses wherein the computer-vision technique used for identifying the respective object depicted in each of the plurality of regions of the first image comprises identifying a point of interest in the first image and generating a group of local features surrounding the point of interest (see [0073, 0095, 0165] points of interest).
Re Claim 25: However, Kimchi fails to disclose the following. Meanwhile, McMaster discloses wherein the resource of the respective target entity is selected as the target of the first interactive link based on a determination that the resource corresponds to a characteristic of the object depicted in the first region (see [0074] link congestion includes displayed size, degree of overlapping, etc). From the teaching of McMaster, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with McMaster’s disclosure of interactive links in order for “… interactive maps linking tracked objects… (see McMaster Abstract).”
10. 	Claims 6-8, 13-15, and 20-21 are rejected are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimchi (2006/0241859) in view of McMaster et al (2009/0083815), in further view of Smith et al (2007/0210937).
Re Claims 6, 13, 20: However, Kimchi and McMaster fail to disclose the following. Meanwhile, Smith discloses wherein the respective object depicted in the first region of the first image is a logo of the respective target entity associated with the respective object (see [0081, 0164] disclose logo). From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with McMaster’s disclosure of interactive links and Smith‘s disclosure of logos in order “… for capturing, connecting, sharing, and visualizing information based on a geographical location (see Smith Abstract).” 
Re Claims 7, 14, 21: However, Kimchi and McMaster fail to disclose the following. Meanwhile, Smith discloses wherein different types of interactive links are overlaid on different instances of the same logo in the image (see [0155] disclose logo overlaid). From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with McMaster’s disclosure of interactive links and Smith‘s disclosure of logos in order “… for capturing, connecting, sharing, and visualizing information based on a geographical location (see Smith Abstract).”
Re Claims 8, 15: McMaster discloses interactive links (see [0033] generating dynamic interactive links). However, Kimchi and McMaster fail to disclose the following. Meanwhile, discloses wherein one instance of the logo in the image is overlaid by a first interactive link that links to a first resource, and another instance of the same logo in the image is overlaid by a second interactive link that links to a second, different resource (see [0081, 0164] disclose logo, [0113] discloses links for different things). From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kimchi’s invention with McMaster’s disclosure of interactive links and Smith‘s disclosure of logos in order “… for capturing, connecting, sharing, and visualizing information based on a geographical location (see Smith Abstract).”
Response to Arguments
11.	Applicant's arguments filed 6/28/22 have been fully considered but they pertain to new claim amendments which have been rejected under 35 USC 112 1st (written description requirement) as there is no support in the Specification for this claim language, therefore the Examiner interpreted the claims to the best of his/her ability. The arguments with respect to 35 USC 103 are moot in view of the new grounds of rejection which pertain to the new claim amendments.
With regards to the 35 USC 101 rejection, the Applicant tries to argue that that the arguments are moot because of the new claim amendments, but the Examiner respectfully disagrees. The claims can fall under the commercial or legal interactions subrouping (which falls under certain methods of organizing human activity grouping), or mental process grouping. 
As described above, according to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Advertising falls under advertising, marketing, or even sales activities or behaviors. The claims clearly deal with advertising, marketing, sales activities or behaviors and business relations, therefore the argument is not persuasive. 
An example of a mental process is a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). In these claims, they are merely migrating data. Here, the claims merely are obtaining and identifying image data, which is similar to collecting information, analyzing it, and displaying results. This is analogous to data analysis, and therefore recites a mental process.
The applicant has not even shown how the claims satisfy Prong 2 of Step 2A. The limitations do not satisfy any of the five indicators for integration into a practical application, which are: improvements to the functioning of a computer/technology/technical field, applying or using the judicial exception to effect a particular treatment for disease/medical condition, applying the judicial exception with a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. There are no additional elements in the claim to integrate the judicial exception into a practical application.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale. 
Conclusion
12.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Young et al (Online visual merchandising (VMD) of apparel web sites, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                    /VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/27/2022                                                                                                                                                                                                      
/Fawaad Haider/
Examiner, Art Unit 3687